Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
 	Claims 26-45 are currently pending.
Claim Rejections – 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 45 and dependent claims 26-44 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 is vague and indefinite with respect to the claim language in the second part of independent claim 45:
thereby producing an insecticidal activity having a performance index that exceeds 1, said performance index equaling the mortality rate of insects feeding on said plant or plant part divided by the cumulative mortality rate of first control insects feeding of a first control plant or plant part
treated with said Yersinia entomophaga alone and second control insects feeding on a second control plant or plant part treated with said insecticide alone.
 This language is unclear because it does not specify how any of the insecticides relate to the plant or plant part. It is unclear which combination of particular insecticide and Y.entomophaga and particular plant would provide the results recited in the second part of the claim, e.g., performance index that exceeds 1. The claim does not include an active step of calculating performance indexes and it is unclear with respect to the first and second ‘control insects’ if these are to be included in the active steps of the claim.  It is unclear which combinations in claim 45 will provide the proper performance index numbers of ‘at least 1’, ‘at least 1.5’, ‘at least 2’, etc.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  
 Appropriate clarification and/or correction is required.
	Claims 28 and 29 are vague and indefinite because the claim recites percent identity to a genome sequence, but the genome sequence is not recited in the instant claims which renders the claims unclear.  Applicants have argued that:
those skilled in the art will clearly and immediately
understand what is encompassed by claims 28 and 29. Claims reciting a percent identity to a whole genome sequence of a deposited strain cannot be deemed indefinite simply because the whole genome sequence is not expressly set forth in the specification—the genome sequence is clearly and unequivocally defined by the deposit, and those skilled in the art are well-acquainted
with methods for sequencing bacteria and determining percent identities.

	This has been fully and carefully considered but is not deemed persuasive.  The claim is unclear without a SEQ ID NO. present to calculate the percent identity.  
Claim Rejections - 35 USC § 112-New Matter
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 45 and dependent claims 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants have provided new independent claim 45 which recites:
thereby producing an insecticidal activity having a performance index that exceeds 1, said performance index equaling the mortality rate of insects feeding on said plant or plant part divided by the cumulative mortality rate of first control insects feeding of a first control plant or plant part
treated with said Yersinia entomophaga alone and second control insects feeding on a second control plant or plant part treated with said insecticide alone.

No written support can be found for the claim language “a performance index that exceeds 1”. Applicants pointed to Table 69 on pages 151-152 for written support. However, it is noted that there are results in this table that are 1.0 or less than one, see pages 154 and 155.  This does not provide written support for ‘exceeds 1’, or the numbers for the performance index in instant claims 40-44, e.g., at lest 1.5, at least 2, etc..  Some of the combinations allowed for in claim 45 do not produce the limitations required in claims 45 and 40-44 which leaves the claim unclear and the specification does not state that some of these combinations should not be used if they do not meet these limitations.  There is no recitation of ‘wherein the performance index exceeds 1’ in the specification.  Table 69 provides various performance index numbers, some of which are  
	 
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (WO 2016/167668) and Hurst et al (WO 2007/142543) References provided by Applicants on PTO-1449.
	Hurst et al (2016) describe the insecticidal activity of Yersinia entomophaga.  See Example 4, Tables 10-11 and Figures 6-8.  The reference discloses agricultural granular compositions comprising the bacterium Yersinia entomophaga and an organophosphate based insecticide.  One embodiment teaches the granular Yersinia entomophaga and chlorpyrifos (as recited in claims 45, 33 and 35).  Table 1; [0164] page 28.  Paragraphs [007]-[0082], [0088]-[0089] disclose using these compositions for killing or controlling pests, i.e., insect pests, and enhancing plant growth and/or enhancing plant yield.  Hurst et al teach the amounts of the bacteria recited in instant claim 26 in Table 1 on page 21 and paragraphs [0016-[0021].  Table 1 recites that the insecticides may be carbaryl, chlorpyrifos, cypermethrin, imidacloprid, diflubenzuron, pyrethroids, neonicotinoids, benzoyl phenyl, ureas, carbamates and organophosphates.  Paragraph [00164] describes additional insecticides which may be used (instant claims 31, 33 and 35).  Paragraph [0217] – [0218] describes the insect pests which may be killed in the method, which include beetles, grubs, caterpillars, weevils, snails, slugs, crickets, termites, ants, armyworm, etc.  Although Hurst teaches the compositions may be added to the soil around the plant or in animal feed, the reference does not specifically recite the compositions are applied to a plant or plant part.  However, claim 29 of Hurst recites that the granular compositions may be placed in ‘proximity to an insect pest’ and it would have been obvious to one of ordinary skill in the art at the time the invention was made that this would include the actual plant and plant parts.  
	Hurst et al (2007) teaches that a composition comprising Yersinia entomophaga may be applied to a plant or plant part to protect it from pest infestation.  See page 8, lines 12-16.  See page 10, lines 5-13, which defines the plant part to include:
The term ‘plant’ refers to the plant in it’s entirety or a part thereof including selected portions of the plant during the plant life cycle such as the plant seeds, shoots, leaves, bark, pods, roots, flowers, stems and the like, including crop food and plant derived materials or parts thereof.

The term ‘plant derived materials’ refers to products that may be produced from a plant or part thereof. It will be appreciated that a person skilled in the art will know of various examples of plant derived products, such as hay, silage or other types of
feed or products.

Table13 recites some of the invertebrate species that the strains work against, including diamond back moth.
	Further, although neither Hurst et al reference specifically recites the strains NRRL B-67598, NRRL B-67599 or NRRL B-67600 (as recited in instant claims 27-30 and 32), the disclosed strains of the prior art reference appear to be identical to Applicants' claimed strains given the identity of the source and their same functional ability.  If the claimed strains and strains of the prior art are not the same, they appear to be obvious or analogous variants ins because they appear to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's strains with the strains of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the strains. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).  
	The Hurst 2016 reference discloses agricultural granular compositions comprising the bacterium Yersinia entomophaga and an organophosphate based insecticide.  Hurst (2016) recites the compounds may be simultaneously applied in a single competition.  It is noted that the instant specification describes a method in which the two insecticides may be administered together or subsequently.  It would have been prima facie obvious to one of ordinary skill in the art to apply the insecticide/biocide/pesticide either alone in different applications, e.g., subsequently or together in one application, because one of ordinary skill in the art would expect that applying two different pesticide agents would have a greater effect of eradicating the pests.  The prior art teaches that insects may adapt resistance to insecticides over time and applying a second means for killing the pest would be expected to produce a cumulative killing effect to those with ordinary skill in the art at the time the invention was made.  The agents, e.g., the insecticides recited in the claims and the Yersinia entomophaga, were all very well known in the prior art for providing pest control of insects that damage plants and plant parts.  With respect to the claim language in the second part of independent claim 45:
thereby producing an insecticidal activity having a performance index that exceeds 1, said performance index equaling the mortality rate of insects feeding on said plant or plant part divided by the cumulative mortality rate of first control insects feeding of a first control plant or plant part
treated with said Yersinia entomophaga alone and second control insects feeding on a second control plant or plant part treated with said insecticide alone.

This “thereby producing’ language is not an active method step and by performing the method steps in the first part of claim 45, e.g., applying to a plant, or plant part, a Y.entomophaga and an insecticide”, art the only active steps in the claimed method, the method taught in the Hurst references would inherently meet the limitations of this ‘thereby’ clause because the method steps are the same.  With respect to instant claims 39-44 and the ‘performance index’, these claims are also obvious for the same reason, e.g., no method steps are different than the ones taught by Hurst and Hurst.  The method only recites the same/obvious steps of applying an insecticide and a Y.entomophaga to any plant or plant part.

Response to Applicants’ arguments:
	Applicants argue that the Hurst 2016 states that the granular compositions are applied to soil and do not teach or suggest applying the insecticide and a Y.entomophaga to a plant or plant part.  They also argue that the insecticidal activities demonstrated in Example 14 were unexpected and constitute a significant contribution to the prior art. These arguments have been fully and carefully considered but are not deemed persuasive or commensurate in scope with the claimed convention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants only refer to Hurst (WO 2016/167668), but make no reference to the combination of the references cited, e.g., Hurst .  Hurst (WO 2016/167668) is cited as the primary reference and Hurst et al (WO 2007/142543) is cited as an obvious combination. Hurst 2016 teaches the compositions may be added to the soil around the plant or in animal feed, the reference does not specifically recite the compositions are applied to a plant or plant part.  However, claim 29 of Hurst recites that the granular compositions may be placed in ‘proximity to an insect pest’ and it would have been obvious to one of ordinary skill in the art at the time the invention was made that this would include the actual plant and plant parts.  Then, Hurst et al (2007) teaches that a composition comprising Yersinia entomophaga may be applied to a plant or plant part to protect it from pest infestation.  See page 8, lines 12-16.  Table 13 recites some of the invertebrate species that the strains work against, including diamond back moth.  The instant specification defines ‘plant part’ in paragraph [0026] as:
[0026] As used herein, the term "plant part" refers to any part of a plant, including cells and tissues derived from plants. Thus, the term "plant part" may refer to any of plant components or organs (e.g., leaves, stems, roots, etc.), plant tissues, plant cells and seeds. Examples of plant parts, include, but are not limited to, anthers, embryos, flowers, fruits, fruiting bodies, leaves, ovules, pollen, rhizomes, roots, seeds, shoots, stems and tubers, as well as scions, rootstocks, protoplasts, calli and the like.

This is similar to the definition of plant part made by Hurst, e.g.,:
See Hurst 2007 page 10, lines 5-13, which defines the plant part to include:
The term ‘plant’ refers to the plant in it’s entirety or a part thereof including selected portions of the plant during the plant life cycle such as the plant seeds, shoots, leaves, bark, pods, roots, flowers, stems and the like, including crop food and plant derived materials or parts thereof.

Applying the insecticide and Y.entomophaga to the roots would inherently involve applying it to the soil the roots are growing in.  It would have been obvious to one of ordinary skill in the art to apply or spray a plant or plant part with a known insecticide and biocide combination.  Hurst 2016 teaches the same insecticides and Hurst 2007 teaches use of Y.entomophaga as the active agent.  The instant claims do not recite any specific combinations that differ from those of the prior art.  The presently claimed active method steps just include applying the insecticide and Y.entomophaga and then concludes doing so with any combination possible in the claims would produce an insecticidal activity with a performance index of at least 1.  


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/8/22